Citation Nr: 1212123	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  11-15 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran served on active duty from January 1981 to February 1984. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board notes that additional development is necessary with respect to the claim.

The Veteran contends that he is unable to work due to his service-connected bilateral knee disability.  Notably, on a February 2011 general VA examination, the examiner found that based on the service-connected conditions alone, the Veteran would not be a good candidate for heavy physical employment; however, light physical and sedentary employment was deemed appropriate.  

In several statements, the Veteran indicated that he was unable to even do light physical employment, as he was unable to sit, stand, or walk for more than 30 minutes at a time.  He also contends that he was not able to complete vocational rehabilitation due to his knees.  Furthermore, his deficits in reading, spelling, and writing also make it difficult to engage in employment, to include sedentary work.  

In a February 2009 letter, the Veteran was informed that his vocational rehabilitation was interrupted because he was unable to continue due to medical reasons.

In the most recent June 2011 supplemental statement of the case (SSOC), the RO references evidence from the Veteran's vocational rehabilitation file.  Specifically, it is indicated that testing reviewed showed that the Veteran would benefit from training, could attend the training, and had a reasonable likelihood of completion of such training.  The Board observes that the vocational rehabilitation folder has not been associated with the claims folder.  Virtual VA has been reviewed and the records have not been uploaded.  Such should be obtained, as the documents contained therein may provide additional insight into the Veteran's functioning during the appeal process.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO/AMC should obtain and associate with the claims file, the Veteran's vocational rehabilitation and counseling folder.

2. Following completion of the above, the RO/AMC should again review the evidence and determine whether the Veteran's claim for TDIU may be granted at any time during the appeals process.  If not, he and his representative should be furnished an appropriate SSOC, and be provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



